DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 13 August 2021 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a generation unit configured to generate 3D shape data representing a 3D shape of an object, mapping data that is two-dimensionally mapped texture information of the object, and area image data of a specific area of the object captured in one or more captured images obtained by capturing the object from one or more viewpoint positions, the area image data being image data in a format different from the mapping data”
“a viewpoint image generation unit configured to synthesize and generate a viewpoint image viewed from a same viewpoint as the viewpoint position from the 3D shape data and the mapping data”

“an encoding unit configured to encode the difference”
“a transmission unit configured to transmit the 3D shape data, the mapping data, and the area image data to an external information processing apparatus”
“an encoding unit configured to encode the 3D shape data, the mapping data, and the area image data”
in claims 1-9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the viewpoint position" in line 4. There is unclear antecedent basis for this limitation in the claim since claim 1 recites “one or more viewpoint positions”. It is unclear which of these viewpoint positions would be “the viewpoint position”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 6, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Baker (U.S. Patent 10,430,994) in view of Furuta (U.S. Publication 2010/0290712).

As to claim 1, Baker discloses an image processing apparatus comprising:
a generation unit configured to generate 3D shape data representing a 3D shape of an object (col. 14, lines 11-38; col. 16, line 27-col. 17, line 27; 3D shape data is estimated/generated from image data), mapping data that is two-dimensionally mapped texture information of the object (col. 13, lines 27-32; col. 16, line 63-col. 17, line 27; col. 25, lines 10-16; col. 31, lines 13-28; data to map texture onto the object is generated), and area image data of a specific area of the object captured in one or more captured images obtained by capturing the object from one or more viewpoint positions (fig. 3; col. 4, lines 50-60; col. 14, line 64-col. 15, line 15; col. 18, line 48-col. 19, line 9; col. 20, lines 25-45; a number of cameras from different viewpoints, possibly including up to 360 degrees around the object, are used to determine image data of a surface of a particular object).
Baker does not explicitly disclose, but Furuta does disclose the area image data being image data in a format different from the mapping data (p. 1, sections 0007-0008; texture information is encoded in a particular compressed format, while other area image information in the 3D model is encoded in a second compressed format). The motivation for this is to improve image quality while raising the compression rate of whole image data. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Baker to have the area image data being image data in a format different from the mapping data in order to improve 

As to claim 6, Baker discloses wherein the generation unit generates a viewpoint synthesis image obtained by synthesizing a plurality of the captured images, and generates an image of the specific area from the viewpoint synthesis image (col. 7, line 51-col. 8, line 6; col. 30, line 48-col. 31, line 58; col. 32, lines 36-55; a synthesized image of one of the objects, which would read on “the specific area”, since it is one of the same objects imaged as described in the rejection to claim 1, is generated for a particular viewpoint based on the different captured viewpoint images)

As to claim 7, Baker discloses wherein the viewpoint synthesis image is an image having higher resolution than the captured images (col. 13, lines 22-32; the image produced can have resolution of a higher-resolution camera, which is higher resolution than at least some of the captured images).

	As to claim 10, see the rejection to claim 1. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Furuta and further in view of Festa (U.S. Publication 2019/0253695).

As to claim 2, Baker does not disclose, but Festa does disclose wherein the mapping data is data by one of UV mapping, cube mapping, parallel projection .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Furuta and further in view of Besley (U.S. Publication 2019/0174122).

As to claim 3, Baker does not disclose, but Besley does disclose wherein the generation unit detects the specific area by recognition processing, and generates the area image data of the detected specific area (p. 12, sections 0128-0132; pixel image data is generated for a viewpoint, based on a determined/recognized region of interest from captured images). The motivation for this is to allow higher resolution in particular areas a viewer wants to view (p. 1, section 0005). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Baker and Furuta to detect the specific area by recognition processing and generate the area image data of the detected specific area in order to allow higher resolution in particular areas a viewer wants to view as taught by Besley.

s 4, 5, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Furuta and further in view of Hong (U.S. Patent 7,463,269). 

As to claim 4, Baker does not disclose, but Hong does disclose:
a viewpoint image generation unit configured to synthesize and generate a viewpoint image viewed from a same viewpoint as the viewpoint position from the 3D shape data and the mapping data (col. 1, lines 38-53; col. 4, lines 10-24; the view-independent texture map represents a synthesized view of each viewpoint in the image, with different lighting intensity and other characteristics compared to the camera images); 
and a control unit configured to control the generation of the area image data on a basis of a difference between the viewpoint image and the captured image (col. 4, lines 24-43; difference area image data based on the difference between the synthesized texture image and the actual captured camera image is generated for each viewpoint). The motivation for this is to render a view of a 3D model accurately for multiple viewpoints, but also efficiently transfer the data used to render (col. 1, line 54-col. 2, line 16). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Baker and Furuta to synthesize and generate a viewpoint image viewed from a same viewpoint as the viewpoint position from the 3D shape data and the mapping data and control generation of area image data on a basis of a difference between the viewpoint image and the captured image in order to render a view of a 3D model accurately for multiple viewpoints, but also efficiently transfer the data used to render as taught by Hong. 

As to claim 5, Hong discloses an encoding unit configured to encode the difference (col. 4, lines 33-43; col. 6, lines 25-31).

As to claim 8, Baker does not disclose, but Hong does disclose a transmission unit (fig. 1, elements 80 and 84; col. 6, lines 33-49; an output unit transmits encoded data to another apparatus) configured to transmit the 3D shape data, the mapping data, and the area image data to an external information processing apparatus (col. 6, lines 33-49; the 3D model can read on shape data, the texture map can read on mapping data, and the difference image can read on area image data), wherein the external information processing apparatus generates a viewing viewpoint synthesis image of a 3D model of the object viewed from a predetermined viewing position on a basis of the 3D shape data, the mapping data, and the area image data (col. 6, line 61-col. 7, line 15; col. 10, line 13-col. 11, line 17; col. 12, lines 23-31; based on a set viewing position and direction, an image is synthesized based on vertices of 3D shapes, texture mapping data, and data that defines area image differences). The motivation for this is to render a view of a 3D model accurately for multiple viewpoints, but also efficiently transfer the data used to render (col. 1, line 54-col. 2, line 16). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Baker and Furuta to transmit 3D shape data, mapping data, and area image data and generate a viewpoint synthesis image from a predetermined position based on the transmitted data in order to render a view of a 3D model accurately for multiple viewpoints, but also efficiently transfer the data used to render as taught by Hong. 

As to claim 9, Hong discloses an encoding unit configured to encode the 3D shape data, the mapping data, and the area image data (col. 6, lines 26-49; the processing apparatus sends 3D shape/model data, texture/mapping data, and area image/difference image data to the output data interface to be transmitted; in order to transmit the data, it must be encoded in some format, meaning the processing apparatus acts as an encoding unit). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RICHER whose telephone number is (571)272-7790.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/AARON M RICHER/Primary Examiner, Art Unit 2612